DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 5/2/22 have been fully considered but they are moot as they do not apply to the current rejections made in view of amendments to the claims.


Response to Amendments
The rejections of claims 25-27, 29-31, and 34-40 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 31 depends from claim 21, which has been cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  It is assumed that claim 31 depends from claim 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-27, 29-31, and 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20090241819 by Tseng in view of WO2013039447A1 by Staberg et al., U.S. Patent Application Publication 20070245940 by Wahlstrom, U.S. Patent Application Publication 20160237604 by Nakajima et al., and U.S. Patent 6189989 granted to Hirabayashi et al.
As to claim 25, Tseng teaches a device for treatment of a thread comprising a first thread feeding unit 20 (fig. 4); a treatment unit 30 downstream of the first thread feeding unit, and a control unit 40 connected to the thread feeding unit 20 (fig. 2).
Tseng is silent as to the details of its thread feeding unit, and therefore does not teach that its feeding unit comprises an electric motor and a pair of driven rollers being driven by the electric motor.  However, one of ordinary skill in the art would have understood that electric motors and driven rollers are common and well-known to be used in a thread feeding unit.  Tseng teaches that its thread feeding unit is controlled by an electronic controller 40 (fig. 2), and also that the thread feeding unit performs the operation of feeding thread along a feeding path (para. 22) to a predetermined speed (abstract); this teaching suggests that an electric component to provide motive force is part of the feeding unit.  Staberg teaches a thread feeding unit with an electric motor to provide force to move the thread (p. 15, ln. 20).  Wahlstrom also teaches a thread feeding unit 13 with an electric motor to move the thread, the motor being controlled by a processor (fig. 3, para. 41).  Wahlstrom further teaches driven rollers R1, R2, and R3 that, with mechanical coupling to the motor, guide and feed a thread forward (fig. 3, para. 41).  It would have been obvious to one of ordinary skill in the art that the feeding unit would comprise an electric motor, as taught by Staberg and Wahlstrom, and driven rollers, as taught by Wahlstrom, in order to provide guided force to move the thread.
Tseng does not teach a thread consumption meter that is an encoder wheel.  However, one of ordinary skill in the art would have recognized as obvious to modify the device of Tseng to have a thread consumption meter that is an encoder wheel.  Hirabayashi teaches a device for treatment of thread having an encoder (thread consumption measurer) to detect the amount of thread that had been fed, the encoder being connected to its control unit (col. 7, ll. 12-17).   One of ordinary skill in the art would have been motivated to modify the device of Tseng in order to realize the benefit of having the ability to measure and detect the amount of thread that had been fed, and also for the benefit of enabling determination of a position on the thread (Hirabayashi, col. 7, ll. 12-17).
Tseng does not teach a second thread feeding unit comprising an electric motor.  However, one of ordinary skill in the art would have recognized as obvious to have a second thread feeding unit.  Wahlstrom teaches that conventional sewing machines have a take-up lever that functions to feed thread by oscillating movement (para. 3).  Wahlstrom teaches a first thread feeding unit 13 with an electric motor M (para. 21, fig. 3) and a downstream second thread feeding unit (take-up lever 9) disposed downstream of a fixation unit 16 and immediately before a thread consuming device 5 (fig. 1).  Wahlstrom teaches that providing a take-up lever as a second thread feeding unit downstream of a first motorized thread feeding unit results in better and reliable control of thread dyeing (paras. 17-18).  One of ordinary skill in the art would have been motivated to modify the device taught by Tseng to have a second thread feeding unit, such as a take-up lever, downstream from a fixation unit in order to realize the known functional benefits of a take-up lever (see Wahlstrom, para. 6) and also to realize the benefits taught by Wahlstrom of having two feeding units (namely, better and reliable control).  While Wahlstrom does not explicitly teach that its take-up lever (i.e. second thread feeding unit) comprises an electric motor, one of ordinary skill in the art would understand that an electric motor is known and conventional for producing the oscillating movement of a take-up lever (see Nakajima, abstract, para. 3).
Tseng does not teach a fixation unit in series downstream the treatment unit.  However, Staberg teaches a device for treatment of a thread and teaches that a fixation device 116 downstream of a treatment unit (color coating device) fixes the ink and prevents contamination of the system and smearing of ink along the thread (p. 15, ll. 17-30).  One of ordinary skill in the art would have recognized as obvious to modify the device of Tseng to have the fixation unit of Staberg.  One of ordinary skill in the art would have been motivated to modify the device of Tseng in order to realize the benefit of preventing contamination and smearing, as taught by Staberg.
While Tseng teaches a control unit 40 connected to the thread feeding unit 20 (fig. 2), it does not explicitly teach that it is configurable to adjust the speed of the thread.  However, one of ordinary skill in the art would have recognized as obvious to adjust the speed of the thread by the control unit.  Nakajima teaches a controller that is configurable to adjust the speed of the thread, which allows for dynamically controlling the speed in response to sensor detection results (para. 59).  One of ordinary skill in the art would have recognized as obvious to modify the control unit of Tseng to be configurable to adjust the speed of the motor in order to allow for dynamic control based on process inputs.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 26, Tseng teaches that the treatment unit is a coloring unit (para. 23).
As to claim 27, Tseng teaches that the treatment unit comprises inkjets (para. 23).
As to claim 31, the control unit would be capable of controlling the treatment unit based on thread speed (see fig. 2).
As to claim 34, while Tseng does not explicitly teach that the coloring material is a liquid, one of ordinary skill in the art would have understood that an inkjet cartridge that sprays a color material (para. 23) would mean that the coloring material is a liquid.
As to claim 35, Tseng teaches that the coloring material is an ink (para. 23).
As to claim 36, Staberg teaches that the fixation unit is a drying unit (p. 15, ll. 27-30).
As to claims 37 and 38, Tseng does not teach a thread buffer unit or a thread tension controlling unit connected to the thread buffer unit.  However, Staberg teaches a thread buffer unit 117 downstream of a treatment unit (fig. 7) and a thread tension controlling unit (e.g. feeding means 11 or speed controller).  One of ordinary skill in the art would have recognized as obvious to modify the device taught by Tseng to have the buffer unit of Staberg.  Staberg teaches that a buffer unit provides the benefit of compensating for intermittent thread speed and recognizes that such buffer devices are known in the art (p. 15, ll. 21-23).  One of ordinary skill in the art would have been motivated to modify Tseng to recognize this benefit.
As to claim 39, Tseng teaches an additional thread feeding unit 90 (fig. 4) downstream of the treatment unit.
As to claim 40, Tseng teaches a sewing machine with the device of claim 25 (fig. 4) in obvious combination with Staberg, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711